Citation Nr: 0907892	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for torn left anterior 
cruciate ligament (ACL).

2. Entitlement to service connection for bilateral 
retropatellar pain syndrome.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to February 
1989.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

FINDINGS OF FACT

1. The competent evidence shows that the torn left ACL first 
manifested many years after service and there is no probative 
evidence of record which medically relates this condition to 
service.

2. There is no probative evidence of record which establishes 
that the torn left ACL condition is related to a service-
connected disability.

3. There is no probative evidence of record which establishes 
that bilateral retropatellar pain syndrome is related to a 
service-connected disability.


CONCLUSIONS OF LAW


1. A torn left anterior cruciate ligament was not incurred in 
or aggravated by active service, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).

2. Bilateral retropatellar pain syndrome was not incurred in 
or aggravated by active service, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system or a 
psychoses became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A.  § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court is stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Torn Left ACL

In her claim and subsequent statements the Veteran clearly 
attributed her torn left ACL to the moment she disembarked 
from an amusement park ride in August 2003.  She stated that 
she disembarked unsuccessfully because she was having a panic 
attack, caused by her service-connected bipolar disorder 
disability.

Essentially, service connection may be granted directly if 
the evidence establishes that the claimed disability is 
related to service.  Applying the Hickson analysis, the 
initial question is whether there is evidence of a current 
diagnosis of a torn left ACL.  In October 2003, her private 
physician assessed a torn left ACL following weeks of pain 
and an MRI.  With respect to Hickson element (2), service 
treatment records reveal no record of complaints, findings, 
treatment, or diagnosis of a torn ligament in her leg.  With 
reference to Hickson element (3), the evidence must show 
either that it is at least as likely as not that the torn 
left ACL is related to a disease or injury that occurred in 
service, or is due to a service-connected disability. 

The Board notes that the Veteran has not alleged that this 
injury occurred in service, but after service and as a result 
of a panic attack brought on by her service-connected bipolar 
disorder.  The Board finds that the Veteran's statements 
contemporaneous to the incident to be more indicative of the 
nature of the injury in comparison to the statements made 
years later with the gloss of time.  Therefore the Board 
finds that the evidence preponderates against the torn left 
ACL having been caused by the Veteran's service-connected 
disability and the appeal is denied.   

In August 2003 the Veteran went to a private emergency room 
for treatment for her left knee.  On that treatment record 
the Veteran is described as having been "getting off" a 
ride at an amusement park, stepping down, and then 
experiencing her knee buckling.  The same report noted her 
medical history of having bipolar disorder.  The assessment 
was left knee strain.

The first entry in the Veteran's VA treatment records that 
mentions the Veteran's left knee was a telephone contact in 
late September 2003 in which the Veteran complained of 
constipation.  The nurse who recorded the telephone call 
noted the Veteran's description of "getting off" a ride and 
now having a torn ACL for which the Veteran was seeking 
private treatment.  The Veteran had two documented telephone 
conversations with her VA psychiatrist, Dr. W., one later in 
September and then one in October 2003.  The telephone entry 
noted she was unable to come in for an appointment due to her 
inability to drive, because of her left knee.  There is no 
mention of panic attacks or the circumstances of how she 
injured her knee, though the VA psychiatrist noted other 
details such as the Veteran's husband having back surgery and 
the Veteran trying to decide whether to have surgery on her 
left knee. 

In October 2003 the Veteran sought treatment for her left 
knee from a private physician.  In that initial entry she is 
described as "stepping out" of a ride when her leg 
collapsed.  Her bipolar disorder was again noted as part of 
her patient history.  An October 2003 MRI found the complete 
tear of the left knee ACL.  A December 2003 treatment report 
from her private physician indicated that the pain has 
decreased, but said nothing regarding how the knee was 
originally injured. 

The report from the Veteran's December 2003 session with her 
VA psychiatrist noted that her injured knee left her feeling 
insecure and that she was doing exercises at home.  Again 
there was no mention how the left knee was injured.  At a 
February 2004 private follow-up visit for the left knee the 
Veteran noted stiffness, but not really any pain and a June 
2004 private follow-up noted only left knee pain.  A November 
2004 VA treatment entry noted the Veteran had a "knee 
injury" that was privately treated and which would bother 
her "in weather."  In December 2004, the Veteran returned 
again to her private physician for her left knee after 
complaining that she had stepped sideways getting into a car 
and the left knee "popped."          

Two same day VA treatment entries for separate clinics in 
February 2005 noted the Veteran's complaints of on-going left 
knee instability.  A May 2005 VA ambulatory care outpatient 
note recorded the Veteran had decided not to have surgery for 
her left ACL tear and that she would occasionally take 
Percocet for it when it really ached.  

The first description in the claims file of the Veteran's 
left knee torn ACL being the result of an episode of 
panicking is contained in her April 2005 claim statement.  In 
this first description the Veteran described herself becoming 
panicked while on a ride at no longer seeing her husband and 
so she disembarked in some hasty fashion.  

In further support of her claim, the Veteran submitted an 
April 2006 statement by Dr. W., her VA psychiatrist.  This 
statement is dated the same month as an appointment during 
which the psychiatrist noted they spent most of the session 
discussing the incident.  In his statement Dr. W. repeated 
the Veteran's most recent version of how she tore her left 
ACL and stated that the Veteran's knee injury "could be" 
related to her mental health disability. 

Dr. W. did not specifically state that the  Veteran's torn 
left ACL was caused by the service-connected bipolar disorder 
but stated that it was "related" to her mental health 
disability.  The Board finds that the April 2006 statement by 
Dr. W. is simply too speculative to support a grant of 
service connection on a secondary basis and not sufficient 
evidence of a relationship between the  Veteran's psychiatric 
disorder and her torn ACL condition.  The Board finds this 
statement to have limited probative value because the opinion 
expressed the relationship was possible, rather than 
probable.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(medical statement using the term "could," or in the moving 
party's case, "may" or "possibly," without supporting 
clinical data  or other rationale, is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence.)  See also Bostain v. West, 11 Vet. App. 124, 
127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) and Warren 
v. Brown,  6 Vet. App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative).  

Further, as Dr. W. never suggests he was present on the day 
of the injury, the events as he described clearly were 
related to him by the Veteran alone.  On this basis the Board 
finds the psychiatrist's statement to be of no probative 
value.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is 
not bound to accept medical opinions based on history 
supplied by veteran, where history is unsupported or based on 
inaccurate factual premises); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (The mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional). 

The Board also finds that the Veteran's own statements, that 
the service-connected bipolar disorder caused a panic attack 
which in turn caused her to tear her left ACL, to have no 
probative value.  Although the Veteran, as a layperson, is 
competent to testify as to her observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
Veteran has medical expertise.  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

The preponderance of the competent and credible evidence, 
specifically the reported statements of the Veteran that were 
close in time to the incident itself, are against the claim 
for service connection for a torn left ACL claimed as 
secondary to service-connected bipolar disorder.        
 
The Board emphasizes that it makes no judgment as to the 
personal credibility of either the Veteran or Dr. W.; indeed 
the Board has no doubt that the Veteran sincerely believes 
her statements attributing her torn left ACL to her bipolar 
disorder.  As part of its statutory duties, the Board is 
obliged to weigh the probative value of the evidence 
presented to it, in accordance with regulatory and judicial 
guidance.

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's torn 
left ACL condition is either related to service or is due to 
a service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection is not warranted.

Bilateral Knee Pain

A review of the Veteran's VA treatment records finds a 
February 2002 entry during which the Veteran related her 
medical history as she established her care at VAMC Denver.  
During this medical history, she noted she experienced some 
discomfort just below her right knee.  This discomfort would 
come and go, though it was worse when she would walk slopes.  
There are no other references to her right knee in the VA 
treatment records for 2002 or 2003.

She sought private care for her left knee in October 2003.  
Her right knee is not mentioned in the report, which 
concluded with the plan to send her to physical therapy.  In 
the December 2003 private treatment report, again, the left 
knee is almost nonpainful and there is no mention of the 
right knee.  The private physician added that she was to 
continue her stretching and strengthening exercises and there 
is no reference to a stationary bicycle.  The February 2004 
private treatment report again does not mention the right 
knee and describes the left knee as not really having any 
pain, though patella femoral syndrome is added to the problem 
list, for the left knee, as stable or improved.  An April 
2004 VA ambulatory care note refers to the Veteran having 
experiencing a fall and a partial tear of her MCL in her 
right knee as well as a tibial plateau fracture, following 
which her leg was "casted" and braced and had now developed 
patellofemoral syndrome and chondromalacia (emphasis added).  
The June 2004 private treatment report makes no mention of 
the right knee and lists patella femoral syndrome continuing 
in the left knee.  Under "Impression" the note indicates 
the Veteran "will continue her home exercise."  An October 
2004 VA opiate refill notation indicated the Veteran's 
prescription was being refilled and the Veteran had indicated 
she used it for "knee" pain.

In February 2005 a VA pharmacy refill notation indicated the 
Veteran complained of right knee pain.  The first reference 
to any right knee pain in the private treatment reports was 
in March 2005.  At that appointment, the Veteran complained 
that as she was walking on an old treadmill, she experienced 
pain in her right knee around her patella.  She dated the 
onset as the month prior to that one and noted the pain 
continued "especially with increased and decreased status on 
her treadmill."  The treatment report now listed patella 
femoral syndrome for the right knee and included the plan for 
physical therapy. 

In June 2005, following her claim, the Veteran signed and 
returned to the RO a VA form 21-4142 for the release of the 
private physician's treatment record.  On that form she noted 
that prior to April-May 2005 she had only felt left knee pain 
and swelling effected by weather and low pressure, but now 
she experienced pain and swelling in both knees.

In an April 2006 VA mental health appointment, the Veteran 
and her VA psychiatrist Dr. W. discussed the Veteran's riding 
of a stationary bicycle in an obsessive manner in an attempt 
to rehabilitate her (left) knee which only served to worsen 
the condition.  This entry was the first and only VA 
treatment record entry for the complaint of riding an 
exercise bicycle in an obsessive manner and it comes nearly a 
year after the Veteran filed her claim.

There are no additional private treatment records for the 
right knee until a treatment report dated May 2006, that was 
submitted by the Veteran.  Also dated over a year after she 
filed her claim, this May 2006 report, which consisted only 
of the first page, lists the complaint of bilateral knee pain 
and notes the Veteran dated the onset of the bilateral knee 
pain as January 2004 from riding an exercise bike 
compulsively.  The report noted that the formal physicial 
therapy she had attended "last time" had relieved her pain 
tremendously, and that the private clinic planned to send her 
back to formal physical training for this condition.  This 
report listed patella femoral syndrome, bilateral, as the 
current problem.

The Board acknowledges that there is a diagnosis for the 
Veteran's knee pain; however there is no credible medical 
evidence of any nexus between her current bilateral knee pain 
and her service-connected bipolar disorder disability.  As 
discussed extensively above, her complaints of right knee 
pain to medical personnel contradict each other.  Further, 
her lay statements as to the issue of medical causation have 
no probative value and her VA psychiatrist's April 2006 
statement which essentially repeated her claim also has no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Duty to Assist and Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in April 2005, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  She was also asked to inform VA of any additional 
information or evidence that VA should have, and was asked to 
submit evidence in support of her claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  There is no indication in the claims 
file that such a letter providing the Veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection was sent.  In any event, 
because service connection for torn left ACL and bilateral 
knee pain are denied, any questions regarding disability 
rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the torn left ACL and the 
bilateral knee pain.  The Board finds that an examination was 
not required.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board has carefully considered the Court's 
language in Mclendon that the threshold for showing an 
association between a claimed disability and service is a low 
one.  However, there is a threshold.  In this case there is 
only speculative medical evidence of an association.  Rather, 
only the Veteran's contentions provide any suggestion of such 
associations.  The Board does not find the Veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

ORDER

Entitlement to service connection for a torn left anterior 
cruciate ligament is not warranted, and the appeal is denied.

Entitlement to service connection for bilateral retropatellar 
pain syndrome is not warranted, and the appeal is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


